Citation Nr: 0007678	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for depression.


REMAND

The veteran contends, in essence, that he currently has 
depression and that this disability was first incurred during 
his active duty service.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
an initial duty to insure the veteran of full due process.  
38 C.F.R. § 3.103  (1999).  This includes making an attempt 
to obtain any and all available service medical records.  

In this case, the veteran's full service medical records are 
not of record.  Only those records associated with an attempt 
to re-enlist in the United States Army Reserves in November 
1992 are part of the claims file.  No records from his period 
of active duty from May 1977 to March 1983 are of record.  
The RO requested such records from the National Personnel 
Records Center (NPRC) in August 1996.  A September 1996 reply 
from NPRC forwarded the above-mentioned Army Reserves 
records, but no active duty records.

In December 1996, the RO again submitted a request for 
service medical records to the NPRC.  The RO specifically 
instructed that a negative reply be provided if such records 
were not available.  It apparently submitted a follow-up 
request in February 1997.  An April 1997 Report of Contact, 
VA Form 119, shows that the request for service medical 
records was referred to a military records specialist.  That 
form shows that no reply from the NPRC in regards to either 
the December 1996 or February 1997 requests was received at 
the RO; the claims file also contains no reply from NPRC.

In light of the above, the Board finds that it is not yet 
certain that the veteran's service medical records are not 
available.  As such, the Board finds that VA's initial duty 
to develop the record and insure full due process has not yet 
been fulfilled.  The RO must contact the NPRC to determine 
the outcome of its most recent requests for service medical 
records prior to appellate review of this case.

The Board makes no finding as to whether the veteran has 
presented a well grounded claim, invoking a duty to assist.  
See 38 U.S.C.A. § 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain the 
veteran's service medical records, 
covering active duty service with the 
United States Army from May 1977 to March 
1983, from the NPRC in St. Louis, 
Missouri.  If such records are not 
available, the reason for the records 
unavailability should be documented in 
the claims folder.

2.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for depression.  The RO's 
decision must discuss the additional 
evidence developed, if any.

	3.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



